DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Sano [US 20070042581] teaches a manufacturing system of semiconductor device [abstract]; wherein the system comprises a vessel configured to retain a liquid (liquid source container) [0108]; a buffer tank in fluid communication with the vessel to receive the liquid from the vessel [0108; Fig. 10]; and in fluid communication with a downstream process to deliver the liquid [0108; Fig. 10], a vaporizer configured to receive the liquid and produce vapor [0108; Fig. 10]; one of more chemical vapor deposition (CVD) chambers configured to receive the vapor [0108; Fig. 10] and hold a substrate for deposition of a component of the vapor on the substrate [0035-0036], and one or more pipes configured to connect the vessel, the buffer tank, the vaporizer, and one or more CVD chambers [0108; Fig. 10]. However, the prior art does not appear to teach the buffer tank comprises a bellow to receive liquid, wherein the liquid flows in and through the bellow.
Raaijmakers [US 20180174826] teaches a buffer tank can comprise a flexible bellow to accommodate different volumes in the buffer tank [0065]. However, Raaijmakers fails to teach liquid flows in and through the bellow.

Acknowledgement of Applicant's Amendments
	The rejection of the claims under 35 U.S.C. 103 is withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715